UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 19, 2010 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) West Virginia 000-53790 03-0398338 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(304) 522-6400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointmentof Certain Officers; Compensatory Arrangements of Certain Officers (b)On October 19, 2010, Arthur Weisberg advised First Sentry Bancshares, Inc. (the “Company”) that he would resign from the Company’s Board of Directors effective immediately due to personal reasons. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SENTRY BANCSHARES, INC. DATE: October 21, 2010 By: /s/ Geoffrey S. Sheils Geoffrey S. Sheils President and Chief Executive Officer
